Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's argument filed on 06/09/2020 has been fully considered but not persuasive, and they are as follows. Claims 6 - 8 have been withdrawn and claim 21 have been added. 
The examiner assume the statement in line 1 of applicant’s remarks “Claims 8-10 are withdrawn”, could be as a typo error. So the examiner considered as a claims rejections. 
Applicant argues that the prior art Detweiller et al (US PGPUB 20150268136 A1) does not explicitly teach “a flow rate sensor”.  
	The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.  
Examiner agrees that Detweiller does not explicitly teach, a flow rate sensor. 
However, the secondary reference of Thomas discloses a flow rate sensor; (figure 4 sensing unit 400 also see paragraphs 0014 and 0083) similar to Applicant’s.
	Therefore, one of ordinary skill in the art would conclude that as broadly as can be reasonably interpreted, the teachings of the Thomas’s flow rate sensor can be combined within Detweiller’s system in order to have a passive flow rate resulting from movement of the organic-molecule sensor through the underwater environment and/or an active how rate caused by operation of a flow controller.    

Claim Objection
 The correction claim one has been accepted the objection is been withdrawn.
   				Claim Rejections - 35 U.S.C. § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide disclosure for newly added matter “induction module”. The word “induction module” is not listed anywhere in the original disclosure.  While paragraph 10 of the specification discloses induction and filtration system, however “induction module” is not disclosed.
Dependent claims 2-3, 5 and 9-20 are also rejected for the reasons stated above.
The Examiner respectfully requests support for the claimed limitations.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by “induction module” since the specification does not provide any disclosure for this term and this is not an accepted term of art. The dependent claims are likewise rejected.

Claim Rejections 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pro-AIA  35 USC 102 and 103} is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v, John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the Inventor and 
Claims 1 - 20 are rejected coder 35 USC 103 as being unpatentable over Detweiller et al (US PGPUB 20150268136 A1 hereinafter "Detweiller"), in view of Thomas et al; (US PGPUB 2015/0177212 AI; hereinafter "Thomas").
Regarding Claim 1; Detweiller teaches A field research sampling system, comprising: a backpack-mounted (paragraph 0020 "An aerial water sampler can be easily transported by a human operator in a car or backpack to a study site") controller (abstract, figure 2 a control system 202; also see paragraph 0022, “The control system 202 includes one or more processors and one or more computer readable storage devices storing code for controlling the aerial water sampler 100. For example, the control system 202 can be an embedded controller or other type of microcontroller”; also see figure 6 A-B an embedded controller 608, “The embedded controller 608 can receive instructions from the ground station 602, control the water sampling system 106” see paragraph 0050 and 0051) comprising a casing (figure 4 also see paragraph 0033 ”The chassis 402 holds three water sample receptacles 408 which can be, e.g., 20 ml screw-top glass vials with spring-hinged lids”) a protective lid (figure 4 a spring-hinged lids which is not labeled, “a spring-hinged lid normally holds the receptacle closed“ also see paragraphs 0033 - 0035), a storage compartment (figure 4 water sample receptacles 408 also see paragraph 0033), a pump tubing (figure 4, paragraphs 035, 043 and 055 “cleaning the tubes and the pump of the system’’), a positive displacement water pump (abstract, figures 1 and 6B  The pump 112 can be at the end of the water sampling extension 108 in figure 1 but it is not shown, also see paragraphs 0014, 0019 and claim 1), a pressure sensor (figure 5 also see paragraphs 0006, 0048 the pressure sensor is not labeled and see Applicant’s claim 2), a pump system controller (abstract, figures 2 and 6, the control system 202 also see paragraphs 0023 and 0043), a pump driver (112), an onboard computer (figure 2 also see paragraphs 0023 and 0056 - 0061; “The control system 202 includes one or more processors and one or more computer readable storage devices storing code for controlling the aerial water sampler 100"), a user interface panel (Figures 3 and 6, a base station computing system 302; also see paragraphs 00 26, 0027 and 0050), a battery (figure 2 a power source 208, e.g., a battery, also see paragraphs 0021 and 0022), the backpack-mounted [paragraph 0020] controller (figure 6A embedded controller 608 also see paragraphs 0033 and 0051) designed to incorporate a power (208) and control module (202) of the sampling system (figure 2 the water sampling system 106, also see paragraph 0018) in a backpack [paragraph 0020] configuration; and  an induction and filtration module (figures 2 and 5 prefilter 512 also see paragraph 0024 and 0045) comprising an induction tube (figure 4 the needle 406 is directed to the flushing positions, also see paragraphs 0033 and 0035) in fluid (figure 1 the water source 110 also see paragraph 0016) communication between an aquatic ecosystem and the positive displacement water 
Detweiller does not explicitly teach, a flow rate sensor; or wherein a selectable rate of water is pumped into the sampling system as monitored by the flow rate sensor.
However, Thomas teaches, a flow rate sensor (figure 4 sensing unit 400 also see paragraphs 0014 and 0083), wherein a selectable rate of water is pumped into the sampling system as monitored by the flow rate sensor (figure 4 flow meter not shown, also see paragraph 0083).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Thomas’s flow rate sensor within Detweiller’s system in order to Tailor the water suction speed to the specific body of water that is to be tested which improves the development of effective management plans to address water quality issues. 

Regarding Claim 2; Detweiller teaches, wherein the field research sampling system provides an automatic alert and shutdown indicating user selectable set points of the maximum water volume (figures 2 and 3; also see paragraphs 0025, 0026 0031 and 0050; “After the mission, the human operator 304 collects the water samples from the aerial water sampler and, if further samples are desired, the human operator 304 can start another mission”).    

Regarding Claim 3; Detweiller teaches, wherein the pressure sensor comprises an electric pressure sensor (figure 2, also see paragraphs 0022 and 0040; “The aerial water sampler 100 includes the altitude sensors system 104, a control system 202, and a communication system 206, also include a power source 208, e.g., a battery”).  

Regarding Claim 4; Detweiller does not explicitly teach, wherein the induction and filtration module comprises a remote flow controller in operable communication with the flow rate sensor.  
However, Thomas teaches, wherein the induction and filtration module comprises a remote flow controller in operable communication with the flow rate sensor (figure 4 also see paragraphs 0026 and 0067, 0072 and 0083).
Therefore, it 'would have been obvious to one of ordinary skill in the art at the time of the invention to use Thomas’s flow rate sensor within Detweillers system in order to a desirable configuration 

Regarding Claim 5; Detweiller teaches, wherein the user interface panel comprises a display screen [paragraphs 0027 and 0031].

Regarding Claim 9; Detweiller teaches wherein the backpack-mounted controller configured as a backpack to be worn by a user [see paragraphs 0040 and 0054].  

Regarding Claim 10; Detweiller teaches, wherein the controller (abstract, figure 2 a control system 202) casing and the protective lid protect the water pump (figure 1 pump 112), the pressure sensor (figures 1 and 5, a pressure sensor is not labeled; also see paragraphs 0016 and 0045), the user interface panel (figure 3), and a content of the storage compartment from shock impact and environmental contamination (figures 2 and 3 also see paragraphs 0056 and 0060).  

Regarding Claim 11; Detweiller teaches, wherein the storage compartment provides storage space for storage of preserved filter membranes, storage media for field data collection, pens or pencils for sample labeling and laboratory sample tubes or containers (figure 5 also see paragraphs 0045 0048).   

Regarding Claim 12; Detweiller teaches wherein the pump tubing directs a flow of water throughout the field research sampling system (figure 1, the wafer sampling extension 108 can be a flexible tube that hangs from the aerial wafer sampler 100: also see paragraphs 0017 and 0049). 
 
Regarding Claim 13; Detweiller teaches, wherein the positive displacement water pump (112) comprises variable speeds used to create a desirable level of vacuum within the pump tubing (108) that enables a collection of biomolecules from the aquatic ecosystem (figure 1 pump 112 also see paragraphs 0019, 0044 and 0054).  

Regarding Claim 14; Detweiller teaches, wherein the water entering the pump tubing (108) is directed to the pressure sensor (figures 2 and 5 also see paragraphs 0023, 0048 and 0051).  

Regarding Claim 15; Detweiller teaches, wherein the pump (112) system controller (202) receives data from a variety of sensors (104), computes system (206) performance against parameters that are preset by the user (304), and sends digital information based on those computations to the pump driver and the onboard computer (figures 2 and 3 also see paragraphs 0022, 0030 and 0044).  

Regarding Claim 16; Detweiller teaches wherein the pump driver receives digital information generated by the pump system controller and executes orders that adjust the variable speed of the positive displacement water pump (figure 2 also see paragraphs 0025 and 0056).  

Regarding Claim 17; Detweiller does not explicitly teach, wherein the onboard computer receives digital information generated by the pump system controller and transmits it via a wired connection to the interface panel. 
However, Thomas teaches, wherein the onboard computer receives digital information generated by the pump system controller and transmits it via a wired connection to the interface panel (figure 2 also see paragraph 0060; "more communications interfaces 220 allowing for wired or wireless connection"). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Thomas’s flow rate sensor within Detweillers system in order to have more choice of communications interfaces. 

Regarding Claim 18; Detweiller does not explicitly teach, comprising a touch screen output wire used to send user input from the user interface panel back to the onboard computer.  
However, Thomas teaches, further wherein comprising a touch screen output wire used to send user input from the user interface panel back to the onboard computer (figure 2 also see paragraph 0080: "one or more user input devices 214, a touch-screen; one or mere user output devices 216, LCD display, LED display, plasma display, touch screen”).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Thomas’s flow rate sensor within Detweiller’s system In order to have more choice of communications interlaces. 

Regarding Claim 19; Detweiller does not explicitly teach, wherein information displayed on the user interface panel enables the user to set an operating metric parameter.
However, Thomas teaches explicitly teach, wherein information displayed on the user interface panel enables the user to set an operating metric parameter (figure 4 also see paragraphs 0067 and 0079).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Thomas’s flow rate sensor within Detweiller’s system in order to have more choice of communications interfaces.  

Regarding Claim 20; Detweiller teaches wherein water exiting from the water sample system subsequent to flowing through a sampling process is discharged via the pump tubing (figure 4 also see paragraphs 0020 and 0035).

Allowable Subject Matter
Independent claim 21 is allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “a funnel shaped upper filter housing, having a tapered- end and an open-end, the open-end of the upper filter housing able to support a filter membrane and a filter screen” and “a selectable rate of water is pumped into the sampling system as monitored by the flow rate sensor in operable regulation of water pressure by the pressure sensor yielding a collected sample on the filter membrane of a filter assembly of the filtration module and the flow rate of water is controlled by the onboard computer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856